Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16 and 18-19  are  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7:
	At line 2, the term “the signal” lacks antecedent basis.  Where is this signal coming from?
Claim 16:
	At line 2, the term “the signal” lacks antecedent basis.  Should this term be a (new) signal, or refer back to the signal compliant, the signal non-compliant, or one of the first set or the second set of signals ?


Claim 18:
	At line 1, the term “a first multiplexer” should be replaced with –the first multiplexer” if this multiplexer is referring back to the (same) first multiplexer as recited in claim 17.
Claim 19:
	At line 1, the term “a second multiplexer” should be replaced with –the second multiplexer” if this multiplexer is referring back to the (same) second multiplexer as recited in claim 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi 36 al. (2016/0378582 and Choi hereinafter).
Claim 1:
	Choi discloses the invention substantially as claimed.  Choi shows that (figures 1-3) a system (100) comprises:
a storage device (120) which having (both) storing unit (131) and a memory device (140) [recited ‘memory device’] (figures 1-3, ¶s 35-36);
	a host (110) which can be a central processing unit (CPU) [recited ‘processing device’] for reading and writing data from and into the storage device (120) (figure 1, ¶s 35-36); and
	an extracting unit (132) which provides/accesses the error log stored in the storing unit (131) in response to control of the host (110), and such control including a debugging command (CMD_dbg) from the host (110) [recited ‘test mode access component access the memory device during a debug mode to perform a debug operation] (figure 1, 4-5, ¶s 45 & 70).
	Choi does not explicitly teach the “test mode access component”.  Choi, however, does show the extracting unit (132).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Choi’s extracting unit (132) would have been named as a “test mode access component”.  One having ordinary skill in the art would be motivated to do so because naming Choi’s extracting unit (132) as a “test mode access component” would have not alter the performance of Choi’s extracting unit (132).



Claims 2 & 5:
	Choi suggests that the host (110) may communicate with the storage device (120) through a UFS  interface based on at least one of various communication protocols (¶37). 

Claim 3:
	Choi further teaches that the system (100) comprises a memory controller (130), wherein the memory controller (130) includes a processor (133) and the extracting unit (132) (figures 1 and 2). 

Claim 4:
	Choi’s debugging command (CMD_dbg), may include an identification code, is used for extracting error log to the host (110) (¶s 71 & 70).

Claim 6:
	Choi teaches that communication between the host (110) and the storage device (120) may be performed based on at least one of various communication protocols such as double data rate (DDR) (¶37).

Claims 7-8:
	Choi’s also teaches that in response to the debugging command (CMD_dbg), the extract unit (132) may be set with a flag of the first attribute ATTR1.  Then, in response to the flag of the first attribute ATTR1, the error logs LOG_1 to LOG_n stored in the storing unit (131) are extracted (figure 4, ¶70).

Claims 9, 10 and 11:
	Claims 9, 10 and 11  are rejected for reasons similar to those set forth against claims 1, 4 and  (7-8), respectively.

Claim 12:
	Choi suggests that the host (110) may communicate with the storage device (120) through a UFS  interface based on at least one of various communication protocols such as double data rate (DDR) (¶37). 

Allowable Subject Matter
Claims 13-15, 17 and 20 are allowed.
Claims 16 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  Choi et al. (2016/0378582) obviously teaches that a system comprises: a storage device which having (both) storing unit (131) and a memory device (140), a host (110) which can be a central processing unit (CPU) for reading and writing data from and into the storage device via a UFS interface; and an extracting unit (132) which provides/accesses the error log stored in the storing unit (131) in response to control of the host, and such control including a debugging command (CMD_dbg) from the host (110).  Choi et al., however, does not teach such an interface comprise a first interface portion and a second interface portion so that the test mode access component is configured to control the first interface portion to cause the first interface portion to (a) receive, during a non-test mode, a first set of signals to cause the first interface portion to provide a signal compliant with a particular interface protocol, and (b) receive, during a test mode, a second set of signals to cause the first interface portion to provide, in response to receipt of the second set of signals, a signal non-compliant with the particular interface protocol to the memory device, wherein the send set of signals provided to the memory device cause the memory device to provide a particular type of data stored in the memory device to the processing device.  Thus, claims 13-20 are allowable over the prior arts of record.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a. US 10,203,896 – Yoon et al. – Method operating universal flash storage (UFS) device, method operating UFS host, and method operating system including both.
b. US 9,985,873 – Don et al. – Data storage system providing asymmetric multipath storage access.
c. US 2013/0086283 – Miller et al. – Interface system and method with backward compatibility.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T. TU/Primary Examiner, Art Unit 2111